United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1095
                                  ___________

Richard Otto Hansen,                   *
                                       *
             Appellant,                *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Timothy Schmidt, In His Official       * District of Nebraska.
Capacity As The District Attorney Of *
Nuckolls County, Nebraska; Terri       * [UNPUBLISHED]
Harder, In Her Official Capacity As    *
The District Judge Of Nuckolls         *
County, Nebraska,                      *
                                       *
             Appellees.                *
                                  ___________

                            Submitted: October 2, 2007
                               Filed: October 23, 2007
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Federal inmate Richard Otto Hansen appeals the district court’s1 preservice
dismissal, without prejudice, of his 42 U.S.C. § 1983 action under 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b). Having carefully reviewed the record and Hansen’s

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
submissions on appeal, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per
curiam) (standard of review under § 1915(e)(2)(B)); Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam) (standard of review under § 1915A(b)), we affirm.

       We agree with the district court that both defendants are immune from a civil
suit for damages. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam)
(judicial immunity); Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996)
(prosecutorial immunity). We also agree with the district court that Hansen’s
complaint fails because Hansen seeks to vacate a state criminal conviction, and such
actions must be brought through a petition for a writ of habeas corpus rather than a
section 1983 complaint. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (federal
writ of habeas corpus is sole remedy for challenges to fact or duration of
confinement).


      The judgment of the district court is affirmed.
                       ______________________________




                                        -2-